Case 1:20-cv-03053-RMB-AMD Document 1-1 Filed 03/19/20 Page 1 of 2 PageID: 5




                  UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF NEW JERSEY


JOHN GERICKE, Individually and on           Civil Action No.
behalf of All Individuals similarly
situated,

                     Plaintiffs,
                                                      CERTIFICATION OF
             v.                                     DIANE A. BETTINO. ESQ.

TRUIST D/B/A OR F/K/A BRANCH
BANKING AND TRUST COMPANY
and JOHN DOES 1-10,

                     Defendants.


      DIANE A. BETTINO, Esquire, hereby certifies:

      1.     I am an attorney-at-law of the State of New Jersey and a partner with

the law firm of Reed Smith LLP, counsel for Defendant Truist Bank, formerly

known as Branch Banking and Trust Company (“BB&T”), as successor by merger

to Susquehanna Bank (collectively “Truist Bank” or “Defendant”) (improperly

named as “Defendant Truist d/b/a or f/k/a Branch Banking and Trust Company”)

in the above-captioned matter.

      2.     I have read the foregoing Notice of Removal, and I certify that to the

best of my information and belief, the contents thereof are true and correct.
Case 1:20-cv-03053-RMB-AMD Document 1-1 Filed 03/19/20 Page 2 of 2 PageID: 6




      I certify that the foregoing statements made by me are true. I am aware that

if any of the foregoing statements made by me are willfully false, I am subject to

punishment.




                                     REED SMITH LLP

Dated: March 19, 2020                By: /s/ Diane A. Bettino
                                         Diane A. Bettino

                                     506 Carnegie Center, Suite 300
                                     Princeton, NJ 08540
                                     Telephone: 609-987-0050
                                     Facsimile: 609-951-0824
                                     dbettino@reedsmith.com
                                     Attorneys for Defendant Truist Bank




                                      -2-
